UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period :	December 1, 2014 — November 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Advantage Fund Annual report 11 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 15 Terms and definitions 17 Other information for shareholders 18 Important notice regarding Putnam’s privacy policy 19 Trustee approval of management contract 20 Financial statements 25 Federal tax information 68 About the Trustees 69 Officers 71 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Now that the U.S. Federal Reserve has raised interest rates, some degree of uncertainty has lifted. Recent volatility in the markets, however, tells us that the way forward in 2016 will not likely be a straight ascending path. There are divergent economic conditions around the world. Oil prices continue to drop, putting pressure on the energy sector while helping consumers. U.S. growth appears stable but modest, and Europe continues to be in stimulative mode as it tries to accelerate its recovery. On the other hand, China is decelerating, as the emerging markets that are tied to its fortune have experienced losses. Still, these markets may present potential opportunities. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended November 30, 2015, as well as an outlook for the coming months. With a new year beginning, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 High Yield Advantage Fund Interview with your fund’s portfolio manager Paul, what was the market environment like for high - yield bonds during the 12 - month reporting period ended November30, 2015? Following a volatile start, high-yield bonds rallied in January and February of 2015, fueled by oil prices settling into a trading range of $48 to $53 per barrel. The European Central Bank’s January 2015 announcement of a larger-than-expected bond-buying program drove down yields on eurozone sovereign debt, furthering the trend of low bond yields globally. Consequently, low yields, record U.S. stock prices, and investors’ increased appetite for risk helped bolster early-period demand for high-yield bonds. The asset class posted a slightly negative return in March amid uncertainty about the timing of potential interest-rate hikes. High-yield bonds then rallied strongly in April as mixed U.S. economic data led to expectations that the Federal Reserve might hold off a bit longer on tightening rates. The market was also helped by rising oil prices, which reduced the pressure on energy companies that were at the greatest risk of defaulting when prices were lower. High-yield bonds rose modestly in May, despite heightened volatility in U.S. Treasuries, foreign-exchange markets, commodities, and stocks. In June, uncertainty over Greece’s ability to secure a deal with its international creditors caused broad swings in global financial This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 11/30/15. See pages 4 and 12–14 for additional fund performance information. Index descriptions can be found on page 17. High Yield Advantage Fund 5 markets, and high-yield bonds declined along with virtually all other major asset classes. As the summer progressed, we saw a widespread retreat from riskier assets, resulting from concerns about the pace of growth in China and elsewhere overseas. Uncertainty about the strength of demand from the world’s second-largest economy and biggest importer of raw materials deepened a selloff in commodities. Investor anxieties were compounded in September when the Fed opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. A notable precursor to broadening weakness in September occurred when Moody’s Investors Service cut the credit rating on bonds issued by wireless telecom provider Sprint. Following the downgrade, the value of Sprint’s bonds declined by 20% over the ensuing two weeks. Worries about global spillover effects from weakness in China receded in October as the Chinese government announced additional stimulus measures. Amid reduced macroeconomic concerns, a Fed that remained on hold, and better-than-expected corporate earnings, high-yield bonds rallied strongly, with the JPMorgan Developed High Yield Index gaining 2.5% for the month. Credit qualities are shown as a percentage of net assets as of 11/30/15. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Yield Advantage Fund In November, the asset class largely erased October’s gain, as declining oil prices placed additional downward pressure on bonds issued by energy companies. Moreover, weakness spread from energy and commodity-related sectors to other parts of the market, such as retail, broadcasting, telecommunications, and health care, due to various company-specific developments. Within the fund’s benchmark, higher-quality bonds outpaced lower-quality credits by a sizable margin, reflecting greater risk aversion on the part of investors. From an industry perspective, more-defensive food and beverages, gaming/leisure, and housing sectors delivered the best returns. Conversely, metals/mining and energy were by far the poorest performing sectors, registering double-digit declines. The fund lagged both its benchmark and the average return of its Lipper peer group. What factors hampered relative performance? At the sector/industry level, overall positioning in cable and satellite, a modestly underweight allocation to retail — which was one of the better-performing sectors for the period as a whole — and an overweight This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 11/30/15. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. High Yield Advantage Fund 7 position in utilities, worked against the fund’s return relative to its benchmark. Additionally, having lower-than-benchmark exposure to higher-quality bonds was a further dampener on relative performance. In terms of individual holdings, our position in satellite communications provider Intelsat was the biggest detractor. The firm has faced revenue pressure that is expected to continue into 2016, partly due to reduced sales to the government sector. There is minimal equity supporting Intelsat’s bonds, and this highly leveraged firm has struggled to generate free cash flow. Two energy companies, Linn Energy and Energy Future Holdings, were also among the primary detractors. Linn Energy is a heavily leveraged oil and natural gas company, and its bonds declined sharply during the period on growing concern that the firm may default on its outstanding debt. Energy Future Holdings is the parent company of bankrupt Texas utility TXU. Some of Energy Future Holdings’ operations are regulated by the government and some are not. We held bonds in both areas of the firm’s capital structure. Securities tied to Energy Future Holdings’ unregulated businesses are more sensitive to changes in commodity prices and lost value due to falling natural gas prices. This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Data in the chart reflect a new calculation methodology put into effect within the past six months. 8 High Yield Advantage Fund Additional detractors included overweight positions in telecommunication equipment provider Avaya and retailer Bon-Ton Stores. What factors aided the fund’s relative performance versus the benchmark? From a sector/industry perspective, a sizable underweight allocation to the poor-performing metals/mining industry was the biggest contributor, followed by overall positioning in industrials and an overweight in financials. Looking at individual holdings, not owning coal producer and index component Peabody Energy was the top relative contributor. Coal prices plummeted to extreme lows during the past year, as larger miners with lower production costs maintained their output, creating a glut of coal. At the same time, many utilities accelerated the switch to natural gas from coal to fuel power plants. In light of these factors, as well as increased regulation and reduced demand from China, we had a negative view of the coal industry. Largely avoiding energy exploration and production [E&P] company Energy XXI also helped the fund’s relative performance. In June2014, Energy XXI acquired fellow Gulf of Mexico E&P company EPL Oil & Gas, including assumption of EPL’s debt, in a deal valued at more than $2 billion. The timing of the deal proved unfortunate, however, as oil prices continued to decline from near the time the deal was signed until mid-March. These developments significantly hampered Energy XXI’s overall financial condition. Elsewhere, an overweight position in global financial services giant Royal Bank of Scotland Group [RBS] was another contributor. An announcement by George Osborne, the United Kingdom’s Chancellor of the Exchequer, that the government was ready to sell its ownership stake in RBS back to the public, fueled speculation that the firm’s high-yield bonds could be called, or redeemed, before maturity. This announcement, along with expectations that the firm’s capital structure may soon improve, bolstered the fund’s position. Additional contributors included overweight positions in wireless communications provider T-Mobile US and Germany-based global banking and financial services company Commerzbank. What is your outlook for the high - yield market over the coming months, and how are you positioning the fund? Despite recent market volatility, we think the fundamental backdrop for high-yield bonds remains supportive. U.S. gross domestic product grew at a 3.9% seasonally adjusted annual rate in the second quarter and 2.1% in the third quarter, which was considerably stronger than the pace of growth in the first quarter of 2015. The number of new jobs created in October and November was significantly better than expected, and wage growth has shown signs of picking up, in our view. As of period-end, the average yield spread of the fund’s benchmark was 6.9%, which is roughly one percentage point above the long-term historical average. Yield spreads are the yield advantage high-yield bonds offer over comparable maturity U.S. Treasuries. An above-average spread can indicate that high-yield bond valuations are attractive relative to historical norms. Consequently, we think relative-value opportunities can be found in the market, particularly among issuers that we believe have attractive financial characteristics but their bonds have been indiscriminately punished in recent market selloffs. All told, with valuations appearing more attractive following recent market turbulence, and defaults mostly confined to commodity-related sectors such as energy and metals/mining, we continue to High Yield Advantage Fund 9 have a constructive outlook for the asset class overall. As for portfolio positioning, we expect to keep the fund broadly diversified across market sectors, and at period-end, the majority of our holdings were in mid-tier split Ba-rated or B-rated bonds. From a sector/industry perspective, we favored telecommunications, gaming/leisure, industrials, utilities, housing, and broadcasting. By contrast, the fund was underweighted in energy, technology, metals/mining, food and beverages, services, diversified media, consumer products, and cable/satellite. High-yield net fund flows were substantially negative over the past 12months, and new issuance of high-yield bonds was below the level of the previous 12-month reporting period. We believe these factors have created a certain amount of disruption in the market’s supply-and-demand environment. In order to better position the fund for these conditions, as well as for continued periods of volatility, we plan to maintain a slightly higher-than-normal cash allocation in the portfolio. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. 10 High Yield Advantage Fund IN THE NEWS Global merger-and-acquisition (M&A) activity has rocketed to record levels. On November2, 2015, the $3.93 trillion record set in 2007 was broken, as year-to-date M&A tracked by Dealogic moved higher on the back of Visa’s plans to buy Visa Europe for $23 billion. The historically high level of activity has been driven by increasingly larger deals. Citing S&P Capital IQ, Business Insider pointed out in April that 7 of the 10 biggest M&A transactions in the wake of the 2008 financial crisis had all been announced within the previous 16months. We believe a key question for investors is whether high M&A levels are good or bad for markets. From one perspective, fewer industry players may appear likely to reduce healthy market competition and dynamism. On the other hand, bargaining and pricing power that come with larger economies of scale could benefit consumers in every sector — from health care and technology to energy and consumer staples. High Yield Advantage Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.28% 7.13% 7.02% 7.02% 6.47% 6.47% 6.98% 6.87% 7.01% 7.46% 10 years 87.53 80.03 76.45 76.45 73.89 73.89 82.68 76.74 83.07 92.07 Annual average 6.49 6.06 5.84 5.84 5.69 5.69 6.21 5.86 6.23 6.74 5 years 28.61 23.46 23.83 21.96 23.93 23.93 26.92 22.79 26.92 30.01 Annual average 5.16 4.31 4.37 4.05 4.38 4.38 4.88 4.19 4.88 5.39 3 years 7.57 3.26 5.29 2.57 5.28 5.28 6.75 3.28 6.76 8.24 Annual average 2.46 1.08 1.73 0.85 1.73 1.73 2.20 1.08 2.20 2.68 1 year –3.89 –7.73 –4.67 –9.21 –4.70 –5.61 –4.26 –7.37 –4.26 –3.86 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12 High Yield Advantage Fund Comparative index returns For periods ended 11/30/15 JPMorgan Developed High Lipper High Yield Funds Yield Index category average* Annual average (life of fund) —† 7.02% 10 years 107.15% 78.62 Annual average 7.55 5.94 5 years 36.74 27.71 Annual average 6.46 4.98 3 years 10.49 7.66 Annual average 3.38 2.46 1 year –3.34 –3.47 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 11/30/15, there were 657, 528, 437, 291, and 21 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $17,645 and $17,389, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $17,674. A $10,000 investment in the fund’s class R and Y shares would have been valued at $18,307 and $19,207, respectively. High Yield Advantage Fund 13 Fund price and distribution information For the 12-month period ended 11/30/15 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.324 $0.282 $0.281 $0.312 $0.312 $0.336 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/14 $6.11 $6.36 $5.98 $5.96 $6.10 $6.30 $6.10 $6.37 11/30/15 5.56 5.79 5.43 5.41 5.54 5.73 5.54 5.80 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 5.83% 5.60% 5.30% 5.32% 5.63% 5.45% 5.63% 5.79% Current 30-day SEC yield 2 N/A 6.01 5.50 5.49 N/A 5.81 6.01 6.52 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.15% 7.00% 6.89% 6.89% 6.34% 6.34% 6.86% 6.74% 6.89% 7.34% 10 years 80.62 73.40 69.94 69.94 67.67 67.67 75.95 70.24 76.63 84.94 Annual average 6.09 5.66 5.45 5.45 5.30 5.30 5.81 5.46 5.85 6.34 5 years 22.26 17.37 17.81 16.02 17.90 17.90 20.87 16.94 20.87 23.83 Annual average 4.10 3.26 3.33 3.02 3.35 3.35 3.86 3.18 3.86 4.37 3 years 2.97 –1.15 0.53 –2.07 0.70 0.70 2.20 –1.12 2.20 3.80 Annual average 0.98 –0.38 0.18 –0.70 0.23 0.23 0.73 –0.37 0.73 1.25 1 year –5.42 –9.20 –6.22 –10.68 –6.07 –6.97 –5.62 –8.69 –5.62 –5.18 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. 14 High Yield Advantage Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/14 1.03% 1.78% 1.78% 1.28% 1.28% 0.78% Annualized expense ratio for the six-month period ended 11/30/15* 1.05% 1.80% 1.80% 1.30% 1.30% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from 6/1/15 to 11/30/15. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.10 $8.72 $8.72 $6.30 $6.30 $3.88 Ending value (after expenses) $935.70 $932.40 $932.20 $933.00 $933.00 $936.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. High Yield Advantage Fund 15 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 11/30/15, use the following calculation method. To find the value of your investment on 6/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.32 $9.10 $9.10 $6.58 $6.58 $4.05 Ending value (after expenses) $1,019.80 $1,016.04 $1,016.04 $1,018.55 $1,018.55 $1,021.06 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 16 High Yield Advantage Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value High Yield Advantage Fund 17 relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2015, Putnam employees had approximately $500,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 18 High Yield Advantage Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. High Yield Advantage Fund 19 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 20 High Yield Advantage Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most High Yield Advantage Fund 21 funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality 22 High Yield Advantage Fund of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper High Yield Funds) for the one-­year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 620, 488 and 418 funds, respectively, in your fund’s Lipper peer group. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen High Yield Advantage Fund 23 its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24 High Yield Advantage Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Yield Advantage Fund 25 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam High Yield Advantage Fund: We have audited the accompanying statement of assets and liabilities of Putnam High Yield Advantage Fund (the fund), including the fund’s portfolio, as of November 30, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of November 30, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam High Yield Advantage Fund as of November 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts January 7, 2016 26 High Yield Advantage Fund The fund’s portfolio 11/30/15 CORPORATE BONDS AND NOTES (88.7%)* Principal amount Value Advertising and marketing services (0.3%) Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 $115,000 $118,163 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 945,000 972,169 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 595,000 614,338 Automotive (1.1%) Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 1,415,000 1,445,069 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,690,000 2,899,282 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (United Kingdom) 305,000 301,950 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 280,000 266,807 Navistar International Corp. sr. notes 8 1/4s, 2021 1,569,000 1,113,990 Basic materials (10.0%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 1,925,000 1,886,500 ArcelorMittal SA sr. unsec. bonds 10.85s, 2019 (France) 920,000 977,500 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 710,000 557,350 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 1,030,000 777,784 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,130,000 1,178,025 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 720,000 784,800 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 970,000 1,003,950 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 1,325,000 1,358,125 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 945,000 1,001,700 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,226,868 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 825,000 759,000 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 430,000 433,225 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 300,000 275,160 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 1,050,000 933,188 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 515,000 384,963 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 765,000 575,663 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,530,000 1,484,100 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,410,000 2,229,250 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 1,015,000 1,004,850 High Yield Advantage Fund 27 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Basic materials cont. Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) $455,000 $419,169 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 725,000 447,688 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 981,000 620,483 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,006,000 651,385 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 785,000 828,175 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,240,000 1,401,200 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 1,435,000 1,490,606 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 2,620,000 2,004,300 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 965,000 907,100 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,070,000 989,750 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 700,000 475,580 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,540,000 1,601,600 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 1,285,000 1,336,400 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 2,174,000 22 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 855,000 795,150 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 1,085,000 1,082,288 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,493,000 2,424,443 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 770,000 731,500 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,010,000 2,025,075 PQ Corp. 144A sr. notes 8 3/4s, 2018 785,000 777,150 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,910,000 1,608,946 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 865,000 890,950 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 355,000 370,088 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 720,000 745,200 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 375,000 383,438 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 925,000 1,126,188 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 1,870,000 1,893,375 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 665,000 635,075 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 285,000 277,163 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 2,017,000 1,817,821 28 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Basic materials cont. Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 $400,000 $386,500 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 330,000 345,675 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,060,000 1,085,175 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 2,150,000 2,010,250 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,483,000 2,526,453 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 215,000 216,613 Broadcasting (2.8%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,535,000 1,488,950 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,255,000 2,226,813 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 935,000 294,525 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,940,000 2,012,750 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 725,000 525,625 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 565,000 591,838 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 405,000 406,013 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 1,515,000 1,568,025 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,440,000 1,407,600 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 470,000 485,863 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 1,060,000 1,110,350 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 925,000 959,688 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 1,030,000 1,035,150 Townsquare Media, Inc. 144A sr. unsec. notes 6 1/2s, 2023 410,000 386,425 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,060,000 1,060,000 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 380,000 367,175 Building materials (0.7%) Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 1,115,000 1,123,363 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 780,000 815,100 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,440,000 1,490,400 Owens Corning company guaranty sr. unsec. notes 9s, 2019 384,000 448,553 High Yield Advantage Fund 29 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Cable television (4.6%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) $2,550,000 $2,377,875 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 200,000 174,050 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 444,150 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 546,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 625,000 651,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,105,000 1,107,763 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 1,410,000 1,394,138 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 750,000 791,633 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 635,000 638,175 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 1,675,000 1,547,281 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 500,000 461,875 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 940,000 796,650 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 300,000 282,750 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 660,000 590,700 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 620,000 655,650 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 720,000 752,400 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 275,000 299,994 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) $1,920,000 1,881,600 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 2,260,000 2,231,750 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 1,370,000 1,381,988 Unitymedia GmbH 144A company guaranty sr. unsec. notes 6 1/8s, 2025 (Germany) 1,420,000 1,441,442 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,393,000 1,401,706 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 540,000 550,800 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 666,000 685,980 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 2,955,000 2,829,413 Capital goods (7.7%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 3,338,000 3,454,820 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 830,000 919,225 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 575,000 600,875 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 1,190,000 1,166,200 30 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Capital goods cont. Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 $799,000 $807,989 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,130,000 1,152,600 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 1,325,000 1,235,563 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 470,000 457,075 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 465,000 480,113 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 675,000 596,953 Bombardier, Inc. 144A unsec. notes 5 1/2s, 2018 (Canada) 160,000 151,600 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,755,000 1,908,563 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 780,000 850,200 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 736,000 759,920 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 3,115,000 2,320,675 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 785,000 802,663 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,905,000 1,841,897 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 2,158,000 2,907,402 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 8 1/2s, 2020 265,000 275,600 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 2,100,000 2,194,500 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,380,000 1,166,100 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,410,000 1,441,725 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 1,925,000 1,780,625 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 1,027,000 1,021,865 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 1,570,000 1,585,700 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 974,000 1,015,395 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 562,000 585,183 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 385,000 385,963 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 1,375,000 1,417,969 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 3/4s, 2022 (Netherlands) ‡‡ 400,000 435,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 842,000 863,050 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 1,075,000 1,048,286 High Yield Advantage Fund 31 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Capital goods cont. TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 $1,305,000 $1,366,988 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 550,000 541,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,070,000 1,056,786 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 1,845,000 1,782,159 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 855,000 838,969 Commercial and consumer services (0.2%) Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 185,000 164,650 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 1,220,000 1,220,000 Consumer (0.5%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,030,000 875,500 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 90,000 96,300 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 110,000 117,700 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 805,000 830,156 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 670,000 698,475 Consumer staples (5.8%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 820,000 836,400 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,799,000 1,879,955 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 665,000 653,363 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 575,000 580,750 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 1,900,000 1,971,250 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 1,875,000 1,701,563 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 1,380,000 1,324,800 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 3,555,000 2,790,675 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 472,938 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,430,000 1,587,300 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 2,360,000 2,239,050 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 380,000 369,550 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 1,100,000 1,137,125 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,815,000 1,243,275 32 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Consumer staples cont. ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $1,275,000 $1,214,438 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 480,000 499,200 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 505,000 514,469 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,815,000 1,926,169 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 670,000 659,950 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 1,385,000 1,338,256 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 1,765,000 1,747,350 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 990,000 1,049,400 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 540,000 580,500 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 450,000 454,779 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 1,025,000 1,023,719 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 740,000 771,450 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 1,395,000 1,039,275 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 675,000 718,031 Energy (8.3%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 1,290,000 1,173,900 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 805,000 746,638 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 1,650,000 1,518,000 Archrock Partners, LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 1,745,000 1,483,250 Archrock Partners, LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 255,000 220,575 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 980,000 801,150 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 180,000 149,850 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 2,630,000 1,578,000 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 1,015,000 647,063 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,715,000 411,600 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,291,500 619,920 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 820,000 381,300 High Yield Advantage Fund 33 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Energy cont. Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $1,175,000 $499,375 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 920,000 389,275 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 40,000 17,000 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,085,000 455,700 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,415,000 1,439,763 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 555,000 538,350 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 947,000 918,590 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,035,000 677,925 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 523,875 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 490,000 303,800 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,017,000 300,015 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 700,000 567,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 300,000 243,000 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 840,000 764,400 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 3,669,000 1,119,045 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 715,000 550,550 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,195,000 1,230,850 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 430,000 411,725 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 805,000 724,001 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,615,000 468,350 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 855,000 833,625 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,435,000 373,100 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 895,000 169,495 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 537,000 128,209 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 1,304,000 801,960 34 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Energy cont. Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 $1,515,000 $1,477,125 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,025,440 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 805,000 734,563 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 730,000 624,150 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 460,000 386,400 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 2,187,000 1,875,353 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,035,000 289,800 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 850,000 155,125 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 1,260,000 229,950 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 795,000 667,800 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 810,000 668,250 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 165,000 152,213 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,445,000 1,389,006 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 900,000 830,250 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 690,000 686,550 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) † 2,795,000 6,988 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 1,590,000 604,200 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 780,000 688,350 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 850,000 818,125 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 910,000 146,738 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 540,000 525,150 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 268,800 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 420,000 207,570 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $455,000 209,869 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 680,000 285,600 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,670,000 1,302,600 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 2,365,000 2,187,625 Williams Cos., Inc. (The) notes 7 3/4s, 2031 968,000 898,443 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 339,792 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 610,000 608,463 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,540,000 1,355,200 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 855,000 724,613 High Yield Advantage Fund 35 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 $895,000 $928,563 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 805,000 811,038 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 430,000 436,450 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 835,000 835,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 950,000 931,000 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 140,000 147,000 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 1,315,000 1,347,875 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 640,000 656,800 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 980,000 950,600 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 1,035,000 1,037,588 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 275,000 279,125 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 2,420,000 2,477,354 Financials (10.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,990,000 1,970,100 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 2,905,000 3,464,202 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 635,000 639,366 American International Group, Inc. jr. sub. FRB 8.175s, 2058 1,265,000 1,665,056 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 800,000 858,000 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 635,000 670,719 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 155,000 156,060 CIT Group, Inc. sr. unsec. notes 5s, 2023 975,000 989,625 CIT Group, Inc. sr. unsec. notes 5s, 2022 845,000 862,956 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,145,000 1,207,975 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 468,000 490,230 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 1,645,000 740,250 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 725,000 737,688 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 765,000 780,300 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 760,000 885,020 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,005,000 211,050 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 1,030,000 1,011,975 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 625,000 631,250 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 685,000 683,288 36 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Financials cont. DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 $1,450,000 $949,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,155,000 1,419,206 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 580,000 613,350 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 596,000 610,900 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 710,000 269,800 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ 315,000 302,400 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 1,995,000 1,915,200 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 1,280,000 1,316,800 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,195,000 1,213,678 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 875,000 1,023,750 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 925,000 2,417,101 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $450,000 484,200 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 645,000 669,994 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 945,000 916,650 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,910,000 1,728,550 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 1,165,000 1,217,192 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 880,000 792,000 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 680,000 712,300 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 1,115,000 1,140,088 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 393,000 395,948 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 1,060,000 959,300 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,564,000 1,505,350 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 314,250 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 575,000 606,491 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 3,240,000 4,033,800 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 1,030,000 1,072,951 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 305,000 299,629 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 1,140,000 1,208,400 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 380,000 377,864 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,223,000 1,210,770 High Yield Advantage Fund 37 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Financials cont. TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 $1,170,000 $900,900 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 1,750,000 1,736,875 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 1,265,000 1,239,700 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 1,235,000 975,650 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 1,020,000 1,001,946 Gaming and lottery (2.9%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 915,000 957,319 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,000,000 1,051,250 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 1,360,000 1,365,950 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,015,000 1,523,943 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,120,000 1,167,600 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 2,255,000 2,243,725 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 753,000 788,768 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,890,000 3,048,950 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 510,000 405,450 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 3,305,000 2,544,850 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 470,000 276,125 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 1,015,000 979,475 Health care (7.9%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 1,675,000 1,725,250 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 860,000 842,800 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 1,335,000 1,111,388 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 185,000 186,156 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 1,125,000 1,098,281 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 580,000 585,800 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 325,000 331,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 365,000 353,138 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 1,645,000 1,422,925 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 1,078,000 1,091,475 38 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Health care cont. Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $2,195,000 $1,794,413 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 1,812,000 1,830,120 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 1,874,000 1,789,670 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 950,000 902,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 925,000 878,750 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 460,000 443,900 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 1,625,000 1,643,281 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 400,000 393,000 HCA, Inc. sr. notes 6 1/2s, 2020 2,110,000 2,331,550 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 459,713 Horizon Pharma Financing, Inc. 144A sr. unsec. notes 6 5/8s, 2023 460,000 395,600 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,130,000 1,084,800 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ 1,025,000 1,023,719 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 1,645,000 1,595,650 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 1,165,000 996,075 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 790,000 793,950 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 1,095,000 1,106,892 Service Corporation International sr. unsec. notes 7s, 2017 205,000 218,325 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 1,835,000 1,922,163 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 1,940,000 2,029,725 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 755,000 755,944 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 575,000 567,813 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 270,000 285,525 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 2,115,000 2,247,188 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 340,000 343,400 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 1,325,000 1,306,781 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 280,000 256,550 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 135,000 117,788 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 640,000 548,800 High Yield Advantage Fund 39 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 $1,225,000 $1,059,625 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 1,370,000 1,185,050 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 1,305,000 1,167,975 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 1,970,000 2,047,992 Homebuilding (2.8%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 365,000 370,019 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,555,000 1,508,350 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 1,150,000 1,081,000 CalAtlantic Group, Inc. company guaranty sr. unsec. notes 5 7/8s, 2024 585,000 611,325 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 1,420,000 1,522,950 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 2,305,000 2,356,863 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,010,000 1,007,475 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,290,000 1,325,475 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,415,000 1,452,144 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,507,000 1,465,558 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,170,000 1,345,500 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 125,000 123,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 710,000 684,263 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 355,000 355,888 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 295,000 293,156 Lodging/Tourism (0.6%) MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 1,330,000 1,333,325 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 320,000 363,834 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 1,975,000 1,856,500 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,695,000 1,724,663 40 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Regional Bells (0.7%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 $180,000 $154,125 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 1,275,000 1,249,500 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 1,875,000 1,858,594 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 330,000 330,825 Retail (2.4%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 1,491,000 894,600 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 985,000 280,725 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 510,000 529,125 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 360,000 372,600 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,070,000 1,021,850 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 240,000 206,400 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 1,295,000 893,550 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,835,000 1,523,050 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 112,125 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 620,000 659,525 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,183,875 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 2,185,000 1,944,650 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 910,000 812,175 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 1,770,000 1,827,525 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,310,000 1,326,375 Technology (4.0%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,170,000 1,219,725 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,195,000 1,266,700 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,690,000 557,700 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,135,000 2,468,813 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 960,000 919,200 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 636,000 664,620 First Data Corp. 144A company guaranty sr. unsec. notes 7s, 2023 1,620,000 1,634,175 First Data Corp. 144A notes 5 3/4s, 2024 1,275,000 1,275,000 First Data Corp. 144A sr. notes 5 3/8s, 2023 1,135,000 1,156,996 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 190,000 202,728 High Yield Advantage Fund 41 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Technology cont. Infor US, Inc. 144A sr. notes 5 3/4s, 2020 $397,000 $397,993 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 2,415,000 2,143,313 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 1,620,000 1,699,996 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 485,000 508,765 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 1,525,000 1,533,738 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 535,000 502,900 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,430,000 1,455,025 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 750,000 746,250 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 412,000 255,440 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 1,525,000 1,631,750 Telecommunications (4.9%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 605,000 598,950 Altice Financing SA 144A company guaranty sr. notes 7 7/8s, 2019 (Luxembourg) 690,000 716,738 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 655,000 605,941 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 1,965,000 2,036,220 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 500,000 508,750 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 925,000 803,594 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 2,185,000 1,950,113 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 695,000 576,850 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 1,165,000 436,875 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 1,450,000 565,500 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 565,000 570,650 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 1,155,000 1,210,452 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,331,000 1,339,991 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 495,000 495,619 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 143,000 149,958 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,373,201 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 840,000 834,750 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 345,000 360,101 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,870,000 2,066,400 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 370,000 306,175 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 1,535,000 1,657,800 42 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Telecommunications cont. Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 $3,150,000 $2,535,750 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 2,955,000 2,393,550 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 2,355,000 2,137,163 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 960,000 926,400 Telephone (1.9%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 455,000 431,977 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 375,000 371,719 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 100,000 102,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 695,000 719,325 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 1,450,000 1,486,250 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 1,300,000 1,293,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,167,000 1,196,175 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,195,000 2,230,669 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 435,000 437,175 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 1,055,000 841,363 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,935,000 1,436,738 Tire and rubber (0.3%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 1,405,000 1,380,413 Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 1,990,000 1,795,975 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,385,000 2,373,075 Utilities and power (5.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 520,000 575,900 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 3,245,000 2,904,275 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 1,112,000 1,145,360 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 660,000 592,350 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 2,850,000 2,668,313 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 605,000 629,200 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 370,000 381,100 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,185,000 1,118,641 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 401,000 408,018 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 160,000 154,230 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 1,335,000 1,304,135 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 1,100,000 1,045,000 High Yield Advantage Fund 43 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Utilities and power cont. El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 $765,000 $891,109 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 404,647 431,455 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 992,000 1,036,640 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 105,000 80,325 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 430,000 337,550 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,515,000 2,137,750 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 740,000 573,500 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 1,715,000 1,457,750 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 740,000 625,300 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 336,300 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 3,010,000 3,002,475 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 760,000 691,235 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,240,000 1,246,629 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,053,806 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 835,000 798,560 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 1,515,000 1,446,825 Total corporate bonds and notes (cost $540,866,337) SENIOR LOANS (5.4%)* c Principal amount Value Basic materials (0.1%) Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 $645,000 $634,519 Communication services (0.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 990,000 866,560 Consumer cyclicals (3.8%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 1,800,567 1,709,039 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 3,398,849 3,055,412 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 691,525 586,067 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 2,523,063 2,228,704 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 1,262,970 1,221,923 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 760,000 633,080 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,391,879 935,458 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 1,534,000 1,110,616 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,301,696 816,408 44 High Yield Advantage Fund SENIOR LOANS (5.4%)* c cont. Principal amount Value Consumer cyclicals cont. JC Penney Corp., Inc. bank term loan FRN 5s, 2019 $1,794,067 $1,782,294 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 680,000 677,238 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 1,035,000 1,030,796 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 1,140,000 1,038,350 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 750,522 701,457 ROC Finance, LLC bank term loan FRN 5s, 2019 1,436,050 1,342,707 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 460,000 439,300 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 925,303 885,978 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 877,612 855,672 Consumer staples (0.4%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 1,403,625 1,324,671 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 990,000 876,150 Energy (0.1%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,380,000 419,175 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 594,750 164,548 Financials (—%) iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 263,869 263,869 Health care (0.3%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 525,000 493,500 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 890,000 847,169 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 316,717 308,482 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 1,443,917 1,088,954 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 962,588 940,528 Utilities and power (0.2%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 3,273,299 1,107,809 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 33,594 11,370 Total senior loans (cost $36,593,564) High Yield Advantage Fund 45 CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $1,028,000 $1,208,543 Jazz Technologies, Inc. cv. company guaranty sr. unsec. bonds 8s, 2018 449,000 757,126 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 399,000 291,270 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 727,000 704,281 Total convertible bonds and notes (cost $2,554,070) SHORT-TERM INVESTMENTS (3.9%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.16% L Shares 21,290,706 $21,290,706 SSgA Prime Money Market Fund Class N 0.09% P Shares 220,000 220,000 U.S. Treasury Bills 0.16%, February 11, 2016 $171,000 170,945 Total short-term investments (cost $21,681,651) TOTAL INVESTMENTS Total investments (cost $601,695,622) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2014 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $558,990,829. † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. 46 High Yield Advantage Fund At the close of the reporting period, the fund maintained liquid assets totaling $144,930 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $11,130,767) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 12/16/15 $291,819 $503,474 $211,655 Barclays Bank PLC Canadian Dollar Sell 1/20/16 483,427 487,639 4,212 Credit Suisse International British Pound Buy 12/16/15 531,661 540,310 (8,649) Euro Buy 12/16/15 310,633 332,930 (22,297) Euro Sell 12/16/15 310,633 311,694 1,061 Goldman Sachs International Euro Buy 12/16/15 560,175 600,405 (40,230) Euro Sell 12/16/15 560,175 562,092 1,917 JPMorgan Chase Bank N.A. Euro Buy 12/16/15 379,861 407,101 (27,240) Euro Sell 12/16/15 379,862 381,153 1,291 State Street Bank and Trust Co. Canadian Dollar Sell 1/20/16 1,308,457 1,320,157 11,700 Euro Buy 12/16/15 857,280 918,782 (61,502) Euro Sell 12/16/15 857,280 860,074 2,794 UBS AG British Pound Sell 12/16/15 2,477,417 2,517,643 40,226 Euro Buy 12/16/15 668,511 716,547 (48,036) Euro Sell 12/16/15 668,511 670,766 2,255 Total High Yield Advantage Fund 47 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $— 2,961,220 $— Corporate bonds and notes — 495,914,001 22 Senior loans — 30,397,803 — Short-term investments 21,510,706 170,945 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $69,157 $—­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 48 High Yield Advantage Fund Statement of assets and liabilities 11/30/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $580,404,916) $529,663,991 Affiliated issuers (identified cost $21,290,706) (Notes 1 and 5) 21,290,706 Cash 22,132 Interest and other receivables 9,562,016 Receivable for shares of the fund sold 1,912,489 Receivable for investments sold 2,156,368 Unrealized appreciation on forward currency contracts (Note 1) 277,111 Prepaid assets 19,666 Total assets LIABILITIES Payable for investments purchased 1,778,908 Payable for shares of the fund repurchased 2,493,507 Payable for compensation of Manager (Note 2) 262,289 Payable for custodian fees (Note 2) 13,360 Payable for investor servicing fees (Note 2) 161,566 Payable for Trustee compensation and expenses (Note 2) 313,326 Payable for administrative services (Note 2) 2,098 Payable for distribution fees (Note 2) 219,752 Unrealized depreciation on forward currency contracts (Note 1) 207,954 Collateral on certain derivative contracts, at value (Note 1) 220,000 Other accrued expenses 240,890 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $672,053,988 Undistributed net investment income (Note 1) 5,214,218 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (67,603,505) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (50,673,872) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) High Yield Advantage Fund 49 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($319,715,959 divided by 57,541,531 shares) $5.56 Offering price per class A share (100/96.00 of $5.56)* $5.79 Net asset value and offering price per class B share ($14,147,193 divided by 2,607,737 shares)** $5.43 Net asset value and offering price per class C share ($17,291,914 divided by 3,198,521 shares)** $5.41 Net asset value and redemption price per class M share ($81,255,763 divided by 14,661,297 shares) $5.54 Offering price per class M share (100/96.75 of $5.54)† $5.73 Net asset value, offering price and redemption price per class R share ($24,431,323 divided by 4,408,871 shares) $5.54 Net asset value, offering price and redemption price per class Y share ($102,148,677 divided by 17,605,586 shares) $5.80 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 50 High Yield Advantage Fund Statement of operations Year ended 11/30/15 INVESTMENT INCOME Interest (including interest income of $21,634 from investments in affiliated issuers) (Note 5) $44,812,159 Total investment income EXPENSES Compensation of Manager (Note 2) 3,827,780 Investor servicing fees (Note 2) 1,112,127 Custodian fees (Note 2) 29,202 Trustee compensation and expenses (Note 2) 38,514 Distribution fees (Note 2) 2,086,619 Administrative services (Note 2) 17,864 Other 425,511 Total expenses Expense reduction (Note 2) (896) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (7,121,816) Net realized gain on swap contracts (Note 1) 119,474 Net realized gain on foreign currency transactions (Note 1) 1,005,103 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (409,378) Net unrealized depreciation of investments during the year (57,497,241) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. High Yield Advantage Fund 51 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 11/30/15 Year ended 11/30/14 Operations: Net investment income $37,275,438 $51,124,820 Net realized gain (loss) on investments and foreign currency transactions (5,997,239) 14,903,684 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (57,906,619) (28,073,729) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (23,786,491) (28,598,028) Class B (766,355) (782,318) Class C (985,512) (1,256,380) Class M (5,105,607) (6,523,775) Class R (1,441,385) (1,410,153) Class Y (4,661,031) (10,441,420) Decrease from capital share transactions (Note 4) (283,622,308) (86,847,468) Total decrease in net assets NET ASSETS Beginning of year 905,987,938 1,003,892,705 End of year (including undistributed net investment income of $5,214,218 and $4,121,365, respectively) The accompanying notes are an integral part of these financial statements. 52 High Yield Advantage Fund This page left blank intentionally. High Yield Advantage Fund 53 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions fees reimbursements end of period­ value (%) b (in thousands) (%) c net assets (%) (%) Class A­ November 30, 2015­ $6.11­ .33­ (.56) (.32) —­ —­ $5.56­ $319,716­ 1.04­ 5.48­ 29­ November 30, 2014­ 6.20­ .33­ (.10) .23­ (.32) —­ —­ 6.11­ 3.79­ 529,990­ 1.03­ 5.34­ 43­ November 30, 2013­ 6.12­ .36­ .11­ .47­ (.39) —­ d —­ 6.20­ 7.84­ 565,904­ 1.04­ 5.85­ 49­ November 30, 2012­ 5.62­ .40­ .50­ .90­ (.40) —­ d —­ 6.12­ 16.55­ 652,557­ 1.04­ 6.74­ 40­ November 30, 2011­ 5.90­ .43­ (.27) .16­ (.44) — ­ d —­ e 5.62­ 2.58­ 510,880­ 1.04­ 7.25­ 57­ Class B­ November 30, 2015­ $5.98­ .28­ (.55) (.28) —­ —­ $5.43­ $14,147­ 1.79­ 4.75­ 29­ November 30, 2014­ 6.06­ .28­ (.08) .20­ (.28) —­ —­ 5.98­ 3.23­ 16,893­ 1.78­ 4.59­ 43­ November 30, 2013­ 5.99­ .31­ .10­ .41­ (.34) —­ d —­ 6.06­ 6.98­ 17,154­ 1.79­ 5.07­ 49­ November 30, 2012­ 5.52­ .35­ .48­ .83­ (.36) — ­ d —­ 5.99­ 15.48­ 15,257­ 1.79­ 5.94­ 40­ November 30, 2011­ 5.80­ .38­ (.27) .11­ (.39) —­ d — ­ e 5.52­ 1.84­ 8,076­ 1.79­ 6.50­ 57­ Class C­ November 30, 2015­ $5.96­ .28­ (.55) (.28) —­ —­ $5.41­ $17,292­ 1.79­ 4.75­ 29­ November 30, 2014­ 6.04­ .28­ (.08) .20­ (.28) —­ —­ 5.96­ 3.24­ 25,229­ 1.78­ 4.59­ 43­ November 30, 2013­ 5.97­ .31­ .10­ .41­ (.34) —­ d —­ 6.04­ 7.01­ 28,949­ 1.79­ 5.08­ 49­ November 30, 2012­ 5.50­ .35­ .48­ .83­ (.36) —­ d —­ 5.97­ 15.52­ 29,271­ 1.79­ 5.95­ 40­ November 30, 2011­ 5.78­ .37­ (.25) .12­ (.40) —­ d —­ e 5.50­ 1.90­ 15,915­ 1.79­ 6.49­ 57­ Class M­ November 30, 2015­ $6.10­ .31­ (.56) (.31) —­ —­ $5.54­ $81,256­ 1.29­ 5.25­ 29­ November 30, 2014­ 6.19­ .32­ (.10) .22­ (.31) —­ —­ 6.10­ 3.59­ 112,526­ 1.28­ 5.10­ 43­ November 30, 2013­ 6.11­ .34­ .12­ .46­ (.38) —­ d —­ 6.19­ 7.64­ 134,948­ 1.29­ 5.58­ 49­ November 30, 2012­ 5.62­ .39­ .49­ .88­ (.39) — ­ d —­ 6.11­ 16.13­ 123,203­ 1.29­ 6.51­ 40­ November 30, 2011­ 5.90­ .42­ (.27) .15­ (.43) — ­ d — ­ e 5.62­ 2.37­ 130,758­ 1.29­ 7.00­ 57­ Class R­ November 30, 2015­ $6.10­ .31­ (.56) (.31) —­ —­ $5.54­ $24,431­ 1.29­ 5.25­ 29­ November 30, 2014­ 6.19­ .32­ (.10) .22­ (.31) —­ —­ 6.10­ 3.59­ 28,807­ 1.28­ 5.08­ 43­ November 30, 2013­ 6.11­ .35­ .11­ .46­ (.38) — ­ d —­ 6.19­ 7.64­ 24,687­ 1.29­ 5.59­ 49­ November 30, 2012­ 5.62­ .39­ .49­ .88­ (.39) — ­ d —­ 6.11­ 16.13­ 26,120­ 1.29­ 6.46­ 40­ November 30, 2011­ 5.90­ .41­ (.26) .15­ (.43) —­ d —­ e 5.62­ 2.37­ 16,209­ 1.29­ 6.98­ 57­ Class Y­ November 30, 2015­ $6.37­ .35­ (.58) (.34) —­ —­ $5.80­ $102,149­ .79­ 5.74­ 29­ November 30, 2014­ 6.44­ .36­ (.09) .27­ (.34) —­ —­ 6.37­ 4.16­ 192,542­ .78­ 5.61­ 43­ November 30, 2013­ 6.34­ .38­ .12­ .50­ (.40) —­ d —­ 6.44­ 8.10­ 232,251­ .79­ 6.00­ 49­ November 30, 2012­ 5.81­ .43­ .52­ .95­ (.42) — ­ d —­ 6.34­ 16.76­ 119,803­ .79­ 6.99­ 40­ November 30, 2011­ 6.08­ .46­ (.28) .18­ (.45) —­ d — ­ e 5.81­ 2.88­ 113,815­ .79­ 7.49­ 57­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 54 High Yield Advantage Fund High Yield Advantage Fund 55 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 56 High Yield Advantage Fund Notes to financial statements 11/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2014 through November 30, 2015. Putnam High Yield Advantage Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below-investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. Class A shares generally do not pay a contingent deferred sales charge and class M shares do not pay a contingent deferred sales charge. Prior to November 1, 2015, classM shares were able to pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved High Yield Advantage Fund 57 by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was 58 High Yield Advantage Fund opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, and for hedging market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as High Yield Advantage Fund 59 reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $146,710 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At November 30, 2015, the fund had a capital loss carryover of $67,466,309 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,147,944 $5,992,548 $8,140,492 * 59,325,817 — 59,325,817 November 30, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses. Reclassifications are made to the fund’s capital 60 High Yield Advantage Fund accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $563,796 to increase undistributed net investment income, $219,727 to increase paid-in capital and $783,523 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $9,995,330 Unrealized depreciation (60,873,451) Net unrealized depreciation (50,878,121) Undistributed ordinary income 5,319,066 Capital loss carryforward (67,466,309) Cost for federal income tax purposes $601,832,818 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through March 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $713,765 ClassR 44,653 ClassB 25,697 ClassY 136,943 ClassC 33,143 Total ClassM 157,926 High Yield Advantage Fund 61 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $896 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $369, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,100,215 ClassM 486,435 ClassB 158,191 ClassR 137,393 ClassC 204.385 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $16,977 and $202 from the sale of classA and classM shares, respectively, and received $8,501 and $303 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $101 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $186,725,647 $437,272,508 U.S. government securities (Long-term) — — Total 62 High Yield Advantage Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 11/30/15 Year ended 11/30/14 ClassA Shares Amount Shares Amount Shares sold 9,020,525 $53,802,667 18,300,291 $114,009,653 Shares issued in connection with reinvestment of distributions 3,605,484 21,397,671 4,131,890 25,790,153 12,626,009 75,200,338 22,432,181 139,799,806 Shares repurchased (41,761,776) (245,985,964) (27,099,569) (168,516,498) Net decrease Year ended 11/30/15 Year ended 11/30/14 ClassB Shares Amount Shares Amount Shares sold 319,139 $1,867,006 327,257 $2,002,756 Shares issued in connection with reinvestment of distributions 106,266 614,531 101,124 617,645 425,405 2,481,537 428,381 2,620,401 Shares repurchased (642,813) (3,740,193) (432,334) (2,641,510) Net decrease Year ended 11/30/15 Year ended 11/30/14 ClassC Shares Amount Shares Amount Shares sold 690,057 $3,986,378 709,466 $4,337,622 Shares issued in connection with reinvestment of distributions 128,031 738,604 160,458 977,396 818,088 4,724,982 869,924 5,315,018 Shares repurchased (1,853,052) (10,812,363) (1,425,733) (8,673,962) Net decrease Year ended 11/30/15 Year ended 11/30/14 ClassM Shares Amount Shares Amount Shares sold 194,531 $1,159,113 2,240,042 $13,953,057 Shares issued in connection with reinvestment of distributions 33,147 195,751 38,045 237,156 227,678 1,354,864 2,278,087 14,190,213 Shares repurchased (4,003,009) (23,831,194) (5,649,389) (35,255,433) Net decrease Year ended 11/30/15 Year ended 11/30/14 ClassR Shares Amount Shares Amount Shares sold 1,301,857 $7,750,500 2,099,781 $13,096,553 Shares issued in connection with reinvestment of distributions 244,022 1,441,220 225,514 1,405,351 1,545,879 9,191,720 2,325,295 14,501,904 Shares repurchased (1,857,503) (11,004,316) (1,594,812) (9,956,933) Net increase (decrease) High Yield Advantage Fund 63 Year ended 11/30/15 Year ended 11/30/14 ClassY Shares Amount Shares Amount Shares sold 9,888,933 $58,925,370 14,913,793 $96,672,745 Shares issued in connection with reinvestment of distributions 727,100 4,473,374 1,034,027 6,699,715 10,616,033 63,398,744 15,947,820 103,372,460 Shares repurchased (23,246,301) (144,600,463) (21,800,762) (141,602,934) Net decrease At the close of the reporting period, a shareholder of record owned 7.5% of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $40,611,944 $219,116,841 238,438,079 $21,634 $21,290,706 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $12,600,000 Centrally cleared credit default contracts (notional) $1,600,000 64 High Yield Advantage Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $277,111 Payables $207,954 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $119,474 $119,474 Foreign exchange contracts 1,032,168 — 1,032,168 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(414,907) $(414,907) Total High Yield Advantage Fund 65 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $211,655 $4,212 $1,061 $1,917 $1,291 $14,494 $42,481 $— $277,111 Total Assets $— Liabilities: Forward currency contracts # — — 30,946 40,230 27,240 61,502 48,036 — 207,954 Total Liabilities $— $— $— Total Financial and Derivative Net Assets $— Total collateral received (pledged)† ## $211,655 $— $— $— $— $— $— $— Net amount $— $4,212 $(29,885) $(38,313) $(25,949) $(47,008) $(5,555) $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 66 High Yield Advantage Fund High Yield Advantage Fund 67 Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $29,004,135 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 68 High Yield Advantage Fund About the Trustees Independent Trustees High Yield Advantage Fund 69 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of November 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 70 High Yield Advantage Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. High Yield Advantage Fund 71 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 72 High Yield Advantage Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. High Yield Advantage Fund 73 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 74 High Yield Advantage Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek KPMG LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer High Yield Advantage Fund 75 This report is for the information of shareholders of Putnam High Yield Advantage Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 76 High Yield Advantage Fund Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees November 30, 2015	$88,571	$ — $4,750	$ — November 30, 2014	$85,331	$ — $4,655	$ — For the fiscal years ended November 30, 2015 and November 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,750 and $4,655 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
